DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acosta Favati (US D856680).
Acosta Favati discloses a removable cover for protecting an article of luggage, comprising: a tubular section with top and bottom open ends and two cover sections extending from respective opposite perimeter end edges of the tubular section (see Fig. 7) for covering the top and bottom open ends of the tubular section, the tubular section 
Acosta Favati further discloses the luggage is a carry-on luggage (see Fig. 9); the two cover sections include a first cover section configured to be disposed over the top side of the luggage and a second cover section configured to be disposed over the bottom side of the luggage (see Figs. 11-13); the first cover section includes one or more apertures to allow access to one or more handles of the luggage when the cover is applied on the luggage to allow a user to transport the luggage (see Fig. 12); and wherein the second cover section is dimensioned to be disposed over the bottom side of the luggage while allowing access to wheels provided on the bottom side of the luggage to facilitate transportation of the luggage (see Fig. 12).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acosta Favati (US D856680) as applied to claims 1 and 13 above, and further in view of Yu (US 10159322).

However, Yu teaches a similar device being provided with a pair of shoulder straps (20a, 20b) attached to the rear side of the tubular section for selectively converting the luggage into a backpack and the rear side of the tubular section is provided with at least one compartment (30) for storing the shoulder straps and for allowing the shoulder straps to be readily removed from the compartment to allow the user to carry the luggage in the form of a backpack; wherein the tubular section and two cover sections are formed of a durable, waterproof material such as canvas, fabric, nylon, leather or plastic (col. 2, ll. 55-60).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the pair of shoulder strap members and compartment taught by Yu to the cover assembly taught by Acosta Favati, in order to allow the luggage to be easily carried like a backpack as taught by Yu (col. 1, ll. 60-67).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Acosta Favati device out of the materials taught by Yu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Claims 8, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acosta Favati (US D856680) as applied to claims 1 and 13 above, and further in view of Warncke et al. (US 2011/0259692, hereinafter ‘Warncke’).
Acosta Favati discloses all limitations of the claims as detailed above except does nto expressly disclose the securing means as claimed.
However, Warncke teaches a similar device with securing means for securely mounting the cover to the luggage (120. 122), wherein the securing means comprises a plurality of cooperating male/female side-release buckles provided at selected positions of the cover, including the tubular section and cover sections (see Fig. 7).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the securing means taught by Warncke to the cover assembly taught by Acosta Favati, in order to allow the cover to be easily attached and securely held on the luggage as taught by Warncke.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
January 16, 2022